Case 5:20-cv-00045-JSM-PRL Document 98 Filed 04/16/21 Page 1 of 5 PageID 930




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

NEUBERT AERO CORPORATION,

       Plaintiff,

v.                                                             Case No: 5:20-cv-45-JSM-PRL

STARSTONE NATIONAL
INSURANCE COMPANY, LONDON
AVIATION UNDERWRITERS, INC.
and SOUTHWEST AVIATION
GROUP OF ARIZONA, INC.,

       Defendants.


                                            ORDER

       This declaratory judgment action arises out of an off-field emergency landing of a

NIZR 1977 Cessna T337GP (“the Aircraft”) by Timothy W. Neubert and whether the

damages sustained by the Aircraft were covered by the subject insurance policy (“the

Policy”).1 Central to Defendants’ defense is its position that Neubert did not have the required

pilot rating and qualifications under the Policy to pilot the Aircraft solo.

       The Court previously granted Defendants’ motion to dismiss, concluding that the

Policy unambiguously requires that all pilots be certificated for the make and model of the

aircraft being flown and rated for the flight involved. (Doc. 17). Because Plaintiff did not

satisfy the Policy’s requirements, the Court concluded that the Policy does not provide

coverage for the damages to the Aircraft as a result of the Incident. On a motion for




       1
         The subject Policy is StarStone Aircraft Insurance Policy Number SAV100311200
underwritten by London Aviation Underwriters, Inc.
Case 5:20-cv-00045-JSM-PRL Document 98 Filed 04/16/21 Page 2 of 5 PageID 931




reconsideration, the Court granted Plaintiff leave to amend in an abundance of caution if

Plaintiff “can allege that Neubert had obtained the requisite multiengine rating and

instrument rating for multiengine aircraft at the time of the [I]ncident.” (Doc. 27). The Court

further noted that if “Plaintiff cannot assert those allegations, Defendant will still be entitled

to dismissal with prejudice.” (Id.). In the Amended Complaint, Plaintiff alleges that Neubert

“had a multi-engine rating for the type required by the FARs for the Aircraft, and instrument

rating for multiengine aircraft.” (Doc. 29, ¶ 42).

       Defendants then filed a motion for summary judgment which the Court recently

denied. (Doc. 93). The Court concluded that “at this stage of discovery, the record contains

genuine issues of material fact as to whether Neubert satisfied the Policy’s requirements to

cover the damages to the Aircraft as a result of the Incident.” (Doc. 93 at 9). The Court

pointed to the following evidence:

               It is undisputed that Neubert’s pilot certificate is for “airplane
               single engine land; instrument airplane” and that the Aircraft is
               a multiengine aircraft. Plaintiff admits that Neubert “had a single
               engine rating and a transitional multi-engine limited to center-
               line thrust rating for solo fight from an authorized instructor
               pursuant to 14 FAR. Section 61.31(d)(2).” (Doc. 57-3). Neubert
               received an endorsement in his pilot logbook from Certified
               Flight Instructor Nathan Gary, certifying that Neubert “received
               training to qualify for solo flying” and that he “meets the
               applicable requirements of 61.87e and is proficient to make solo
               flights in a C-337P.” But, records from the FAA’s Department of
               Transportation pertaining to an investigation of the Incident
               state that Neubert was “engaged in multi-engine training but the
               endorsements he held were not sufficient for the type of flying he
               had been conducting” and that he was “not rated for aircraft.”
               (Doc. 89- 1, p. 5).

       The Court explained that it required “additional information pertaining to the FAA’s

conclusion that Neubert was not rated for the aircraft, in light of the endorsement Neubert

received from his certified flight instructor.” (Doc. 93 at 9 & n. 4).


                                               -2-
Case 5:20-cv-00045-JSM-PRL Document 98 Filed 04/16/21 Page 3 of 5 PageID 932




       At issue now is Defendants’ motion to compel discovery from Plaintiff related to the

Incident, Neubert’s certification, and the FAA’s subsequent enforcement action against

Neubert and his ensuing 60-day suspension. (Doc. 83).2 After failed attempts to get Neubert’s

airman certification records via Freedom of Information Act (“FOIA”) requests,3 London

Aviation Underwriters, Inc. served interrogatories and requests for production on Plaintiff.

Specifically, Request No. 25 seeks Neubert’s responses to the FAA’s requests for information

relating to his pilot ratings; Request No. 26 seeks communications with the FAA relating to

the subject incident; Request No. 28 seeks documents submitted to the FAA relating to the

Subject Incident; Request No. 30. seeks documents relating to any FAA enforcement or

certificate actions regarding Neubert, including without limitation, notices of any such actions

and Neubert’s responses thereto; Interrogatory No. 6 seeks information relating to Neubert’s

communications with the FAA relating to the subject incident; and Interrogatory No. 13.

Seeks information relating to the enforcement action(s) of the FAA against Neubert in the last

five (5) years.

       Plaintiff objected to requests for production relating to communicating with the FAA

because all information transmitted via such communications was “communicated between

lawyers, is the subject of confidential resolution discussions, subject to a confidentiality

agreement, and because such information is not relevant to any claim or defense,” and it is

“protected by the attorney-client and work-product privileges.” (Doc. 83-8 at 6-8). Likewise,




       2
          The FAA initiated an enforcement action against Neubert and ultimately suspended
his pilot’s certificate for 60 days. (Doc. 83-1). The FAA’s “Enforcement Data” report cited
three regulations—presumably which were violated—14 CFR § 61.3 (Requirement for
certificates, ratings,, and authorizations); § 91.103 (Preflight action), and § 91.151 (fuel
requirements for flight in VFR conditions).


                                              -3-
Case 5:20-cv-00045-JSM-PRL Document 98 Filed 04/16/21 Page 4 of 5 PageID 933




with respect to interrogatories, Plaintiff objected on grounds that communications with the

FAA during its investigation of the Incident and confidential settlement discussions are

“confidential, subject to a confidentiality agreement, and . . . not relevant to the issues in this

suit or admissible,” and that it would be overbroad and unduly burdensome to list and

describe all communications. (Doc. 83-9 at 5-6).

       Plaintiff’s objections are overruled. Given a review of the record and the Court’s ruling

on summary judgment, there can be no dispute that records regarding the Incident, the FAA’s

enforcement action and ultimate suspension of Neubert, as well as Neubert’s qualifications

and certifications are directly relevant and discoverable in this matter. Plaintiff’s arguments

to the contrary are unavailing. Of course, whether those records will ultimately be admissible

at trial is yet to be determined.

       Defendants make clear in their reply that the requested documents are sought from

Plaintiff, and not from the FAA. Doc. 94 at 4. Accordingly, Plaintiff’s arguments regarding

the FAA’s conditions of disclosure pursuant to 49 CFR § 10.35(a) and the Privacy Act of

1974, 5 U.S.C. § 552a(b) are inapplicable.

       With respect to claims of privilege, Plaintiff’s privilege log identifies only two

documents—a June 26, 2020 Order of Suspension issued by the FAA and a Settlement

Agreement between the FAA and Neubert regarding the enforcement action—both of which

it claims are attorney-client communications, work product, and in anticipation of litigation.

(Doc. 94-1).4 However, the Order of Suspension and the Settlement Agreement are between

the FAA and Neubert and thus, are not privileged communications between Neubert and his




       4
           Plaintiff also claims a fourth privilege “A,” but fails to define it in the privilege log.

                                                     -4-
Case 5:20-cv-00045-JSM-PRL Document 98 Filed 04/16/21 Page 5 of 5 PageID 934




attorney. Nor are they work product. Plaintiff fails to offer any explanation as to how an order

of the FAA or an agreement with the FAA are prepared in anticipation of litigation or for

trial. And if the Order or the Settlement Agreement are subject to a confidentiality agreement,

Defendants have agreed to stipulate to a protective order to limit the use of the documents for

purposes of only this proceeding and to seek leave to file such “confidential” documents under

seal. Finally, to the extent Plaintiff is attempting to claim privilege as to any other documents,

it has failed to preserve such objection by not including it in the privilege log.

       Accordingly, Defendants’ motion to compel (Doc. 83) is GRANTED. Within ten

days of this Order, Plaintiff shall provide to Defendants full and complete responses to the

disputed discovery requests and shall execute an FAA authorization to release Neubert’s

airman certification records.

       DONE and ORDERED in Ocala, Florida on April 16, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                               -5-
